TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00552-CV



                                 The City of Luling, Appellant

                                                 v.

                         Guadalupe Blanco River Authority, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 15-O-544, HONORABLE TODD BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an agreed motion to dismiss the appeal, explaining that the parties

have settled their dispute and negotiated a new contract that renders moot the issues that were the

subject of this appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed as Moot

Filed: December 29, 2016